NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted * February 21, 2017
                                Decided May 16, 2017

                                         Before

                         DIANE P. WOOD, Chief Judge

                         RICHARD A. POSNER, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 16-3662

KATHRYN J. GILLETTE,                           Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District
                                               of Indiana, Indianapolis Division.
      v.
                                               No. 1:15-cv-01040-SEB-DKL
GAMING ENTERTAINMENT
(INDIANA) d/b/a RISING STAR                    Sarah Evans Barker,
CASINO, et al.,                                Judge.
      Defendants-Appellees.

                                       ORDER

       Kathryn Gillette defaulted on loans from eight casinos. She then sued the casinos,
alleging violations of various consumer-protection laws. The district court dismissed
Gillette’s claims, and she appeals.




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-3662                                                                            Page 2

        We ordered the parties to submit supplemental briefs addressing the
participation in bankruptcy of appellee RDI Caesars Riverboat Casino. After reviewing
the supplemental briefs, this court has determined that the district court’s judgment of
September 14, 2016, is nonfinal due to the bankruptcy of appellee RDI Caesars
Riverboat Casino. See 11 U.S.C. § 362; Maritime Elec. Co., Inc. v. United Jersey Bank, 959
F.2d 1194, 1203–09 (3d Cir. 1991). This court therefore lacks jurisdiction over the appeal
because the district court has not disposed of all claims by all parties. See Fed. R. Civ. P.
54(b); see also id.; see also Tradesman Int’l, Inc. v. Black, 724 F.3d 1004, 1006–07 (7th Cir.
2013). Accordingly, IT IS ORDERED that the appeal is DISMISSED for lack of appellate
jurisdiction.